DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. (U.S. Patent Publication No. 20150269549) hereinafter referred to as Herring; in view of Takahata et al. (U.S. Patent No. 20110200226) hereinafter referred to as Takahata.

Regarding Claim 1, Herring discloses a method comprising:
detecting an event occurrence, the event occurrence includes at least one of activation of an electronic article security sensor, a product scan or a failure to scan a product (e.g. a "capture event" includes any action by which a device is used to receive a product identifier of an item as part of a checkout operation. The device may be, for example and without limitation, an integrated point-of-sale solution, a computer, a self-checkout scanner, or mobile device. The product identifier may be, for example and without limitation, a bar code, a quick response (QR) code, or an image of the product itself (which may be analyzed to identify the product). For example, a customer-initiated capture event may occur when the customer uses a mobile shopping app on their smart phone to scan a bar code or QR code on a product. More generally, however, the device may be any device configured to read a product identifier of any type on any product. For example, a retail employee may initiate a capture event by scanning products at a fixed point-of sale solution such as a cash register; paragraph 11); and
selecting at least one digital image captured with regard to a location of the detected event of a plurality of digital images captured with regard to the location of the detected event based upon quality of the at least one digital image compared to other digital images captured with regard to the location (e.g. a graphical representation of the ;
adding metadata to at least one of the selected digital images, the metadata including data with regard to the detected event occurrence and data identifying the event that occurred (e.g. the capture event attributes may be used to generate one or more graphical user interfaces (GUIs) depicting the capture event on the security system interface 100. As shown, the interface 100 includes a GUI 105 which includes a subset of the capture event attributes. The GUI 105 includes a textual description of a customer ID, a timestamp, a product ID and product description, a location in the store, and a camera capturing the capture event; paragraph 17).
Herring fails to explicitly disclose providing each of the at least one selected digital images to at least one location by transmitting each of the at least one selected digital images via a data network to at least a point of sale (POS) terminal monitoring station.
However, Takahata teaches providing each of the at least one selected digital images to at least one location by transmitting each of the at least one selected digital images via a data network to at least a point of sale (POS) terminal monitoring station (e.g. each POS terminal 4 comprises a monitoring camera 7 that normally uses a lens. The camera 7 takes images of customers' faces. When the closing declaration operation is performed, the POS terminal 4 loads customer image data already taken by the camera 7 by that point in time. The POS terminal 4 then transmits the customer image data to the POS server 5 together with transaction data; paragraph 38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahata into the teachings 

Regarding Claim 12, Herring discloses a method comprising:
detecting, by a product scanner, an event occurrence, the event occurrence includes at least one of activation of an electronic article security sensor, a product scan or a failure to scan a product (e.g. a "capture event" includes any action by which a device is used to receive a product identifier of an item as part of a checkout operation. The device may be, for example and without limitation, an integrated point-of-sale solution, a computer, a self-checkout scanner, or mobile device. The product identifier may be, for example and without limitation, a bar code, a quick response (QR) code, or an image of the product itself (which may be analyzed to identify the product). For example, a customer-initiated capture event may occur when the customer uses a mobile shopping app on their smart phone to scan a bar code or QR code on a product. More generally, however, the device may be any device configured to read a product identifier of any type on any product. For example, a retail employee may initiate a capture event by scanning products at a fixed point-of sale solution such as a cash register; paragraph 11);
selecting at least one digital image captured with regard to a location of the detected event of a plurality of digital images captured with regard to the location of the detected event based upon quality of the at least one digital image compared to other digital images captured with regard to the location (e.g. a graphical representation of the capture event may be generated and overlaid on a video that includes footage of the person scanning the product. The security systems may generally be configured to use the capture event data in any number of ways, including, without limitation, adding visual indicators of each of the at least one digital images captured by digital imaging devices present within or coupled to the product scanner (e.g. see fig. 3).
Herring fails to explicitly disclose providing each of the at least one selected digital images to at least one location by transmitting each of the at least one selected digital images via a data network to at least one of a point of sale (POS) terminal monitoring station.
However, Takahata teaches providing each of the at least one selected digital images to at least one location by transmitting each of the at least one selected digital images via a data network to at least one of a point of sale (POS) terminal monitoring station (e.g. each POS terminal 4 comprises a monitoring camera 7 that normally uses a lens. The camera 7 takes images of customers' faces. When the closing declaration operation is performed, the POS terminal 4 loads customer image data already taken by the camera 7 by that point in time. The POS terminal 4 then transmits the customer image data to the POS server 5 together with transaction data; paragraph 38). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahata into the teachings of Herring to provide a technique to associate trajectory data on a customer recognized by a trajectory recognition system constructed in a particular area of a store with transaction data on the same customer processed by a checkout apparatus arranged in an area different from the particular area.

Claims 3, and 6-11, 13-16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring; in view of Takahata; further in view of Meyer (U.S. Patent Publication No. 20140232874) hereinafter referred to as Meyer. 

Regarding Claim 3, Herring fails to explicitly disclose the method of claim 1, wherein providing each of the at least one selected digital images to at least one location includes placing each of the at least one digital images in a transmission queue for transmission to each of the at least one locations in a next available data transmission window.
However, Meyer teaches wherein providing each of the at least one selected digital images to at least one location includes placing each of the at least one digital images in a transmission queue for transmission to each of the at least one locations in a next available data transmission window (e.g. the analysis component transmits event notification information to the event-monitoring components and each capture component transmits streaming data to one or more associated recording components; paragraph 61). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring and Takahata to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.

Regarding Claim 6, Herring fails to explicitly disclose the method of claim 1, wherein at least one of the digital imaging devices captures video and at least one selected digital image is a portion of video captured by the video-capturing digital imaging device.
However, Meyer teaches wherein at least one of the digital imaging devices captures video and at least one selected digital image is a portion of video captured by the video-capturing digital imaging device (e.g. a video capture component captures an image snapshot upon detection of an event; paragraphs 42-43).


Regarding Claim 8, Herring fails to explicitly disclose the method of claim 1, wherein an event is detected upon satisfaction of one or more event rules stored within a memory of the product scanner, each event rule including at least one data condition monitored by the product scanner.
However, Meyer teaches wherein an event is detected upon satisfaction of one or more event rules stored within a memory of the product scanner, each event rule including at least one data condition monitored by the product scanner (e.g. the analysis component transmits event notification information to the event-monitoring components and each capture component transmits streaming data to one or more associated recording components; paragraph 61. See also paragraph 62).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring and Takahata to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.

Regarding Claim 9, Herring fails to explicitly disclose the method of claim 8, wherein at least one event rule monitors a data condition with regard to data received from another device coupled to the product scanner.
wherein at least one event rule monitors a data condition with regard to data received from another device coupled to the product scanner (e.g. the analysis component transmits event notification information to the event-monitoring components and each capture component transmits streaming data to one or more associated recording components; paragraph 61. See also paragraph 62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring and Meyer to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.

Regarding Claim 10, Herring fails to explicitly disclose the method of claim 8, wherein each event rule includes data identifying one or more of the digital imaging devices from which the at least one digital image is to be selected upon satisfaction of the respective event rule.
However, Meyer teaches wherein each event rule includes data identifying one or more of the digital imaging devices from which the at least one digital image is to be selected upon satisfaction of the respective event rule (e.g. the data network can respond to different arrangements for example in terms of local storage, or storage in the cloud, and hierarchies of rules--some of which may be applied selectively for example only to a select group of network components, or network components at a defined location; paragraph 62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring and Meyer to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.

Regarding Claim 11, Herring fails to explicitly disclose the method of claim 10, further comprising:
upon detection of the event occurrence, identifying at least one digital imaging device to capture an image based on the satisfied event rule;
modifying at least one parameter of the digital imaging device prior to capturing at least one image from a normal condition to an event image capturing condition; and
upon capturing at least one image, returning the digital imaging device to the normal condition.
However, Meyer teaches upon detection of the event occurrence, identifying at least one digital imaging device to capture an image based on the satisfied event rule (e.g. a video capture component captures an image snapshot upon detection of an event; paragraphs 42 and 44);
modifying at least one parameter of the digital imaging device prior to capturing at least one image from a normal condition to an event image capturing condition (e.g. changes to these configurations can also be made dynamically using the particular network architecture described; paragraph 62); and
upon capturing at least one image, returning the digital imaging device to the normal condition (e.g. a video capture component captures an image snapshot upon detection of an event; paragraphs 42 and 44. Paragraph 87 also teaches that video is captured only when motion is detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring and Meyer to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 8.

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claims 12, 4, and 5.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 3

Regarding Claim 19, claim 19 is rejected for the same reasons set forth in the rejection of claim 10.

Regarding Claim 20, claim 20 is rejected for the same reasons set forth in the rejection of claim 11.

Claims 7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring; in view of Takahata; further in view of Kearney (U.S. Patent Publication No. 20130082104) hereinafter referred to as Kearney.

Regarding Claim 7, Herring fails to explicitly disclose the method of claim 1, further comprising:
receiving digital images from each of the digital imaging devices;
buffering digital images in an image buffer for each of the digital imaging devices for a most recent period; and
wherein selecting at least one digital image with regard to a location of the detected event includes selecting at least one digital image from the buffered digital images received from a particular digital imaging device that is correlated with the location of the detected event, the digital image selected from the buffered digital images captured at a time when the event was detected.
However, Meyer teaches receiving digital images from each of the digital imaging devices (e.g. video network 209 of fig. 2 receives digital images from camera devices 203).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Meyer into the teachings of Herring to provide a computer network implemented system and method for managing a plurality of Internet protocol (IP) network video sources and distributed video data components in an IP information network.
However, Kearney teaches buffering digital images in an image buffer for each of the digital imaging devices for a most recent period (e.g. an image capturing and buffering subsystem 225 for capturing and buffering 2-D images detected by the image formation and detection subsystem 221; paragraph 47); and
wherein selecting at least one digital image with regard to a location of the detected event includes selecting at least one digital image from the buffered digital images received from a particular digital imaging device that is correlated with the location of the detected event, the digital image selected from the buffered digital images captured at a time when the event was detected (e.g. the primary function of the image capturing and buffering subsystem 225 is (1) to detect the entire 2-D image focused onto the 2D image detection array 235 by the image formation optics 234 of the system, (2) to generate a frame of digital pixel data for either a selected region of interest of the captured image frame, or .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kearney into the teachings of Herring to provide an improved way of and means for displaying information at bi-optical checkout systems installed in POS environments.

Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OBAFEMI O SOSANYA/Primary Examiner, Art Unit 2423